163 S.W.3d 518 (2005)
Marion L. HYSON, Plaintiff/Counterclaim Defendant/Respondent,
v.
James W. JONES, and Defendant/Appellant, Shirley Ferguson, Defendant/Crossclaim Defendant, and
James J. Below and Mary Below, Defendants/Counterclaimants/Crossclaimants/Appellants, and
James J. Below and Mary Below, Defendants/Counterclaimants/Crossclaimants/Appellants,
v.
Phyllis Schwab, Personal Representative of the Estate of Beulah Green, Crossclaim Defendant.
No. ED 84751.
Missouri Court of Appeals, Eastern District, Division Four.
May 3, 2005.
James E. Spain, Poplar Bluff, MO, Attorney for James W. Jones; James J. Below and Mary Below.
Tom K. O'Loughlin II, Counsel, and Erica Dawn Koetting, Co-Counsel, O'Loughlin, O'Loughlin & Koetting, L.C., Cape Girardeau, MO, Attorney for Marion L. Hyson.
Chris N. Weiss, Lichtenegger Law Firm, Jackson, MO, Attorney for Phyllis Schwab.
Before LAWRENCE E. MOONEY, P.J. and LAWRENCE G. CRAHAN, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
James W. Jones (Jones), James J. Below, and Mary Below (Belows) appeal the trial court judgment entered, after a non-jury trial, in favor of Marion L. Hyson (Hyson) on Hyson's petition to set aside a Will and related Deeds and other instruments executed by Beulah Green (Decedent) in favor of Jones on the ground of undue influence. In its judgment setting aside the Will and decreeing that title to the real estate was subject to administration by the probate court handling Decedent's estate, the trial court also denied the request for relief the Belows sought in their counterclaim and in their crossclaim regarding Deeds and a Deed of Trust executed by Jones in favor of the Belows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).